Citation Nr: 1819448	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected irritable bowel syndrome with gastroesophageal reflux disease, diverticulosis, and chronic abdominal pain secondary to diverticulitis and diverticulosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T.S.E., Counsel
INTRODUCTION

The Veteran had active service from May 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee, which granted service connection for irritable bowel syndrome with gastroesophageal reflux disease, diverticulosis, and chronic abdominal pain secondary to diverticulitis and diverticulosis, evaluated as 30 percent disabling.

In November 2016, the Veteran was afforded a hearing before Matthew W. Blackwelder, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C. § 7102(b) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's most recent VA examination was in August 2012.  A written brief from the Veteran's representative, dated in March 2016, shows that the representative asserts that the Veteran's service-connected disability in issue has "become progressively worse" since his August 2012 VA examination, and that "[h]e should have been afforded a contemporaneous exam." 

As the representative argues that the claimed disability has worsened since his most recent examination, on remand, the Veteran should be scheduled for an examination for his service-connected irritable bowel syndrome with gastroesophageal reflux disease, diverticulosis, and chronic abdominal pain secondary to diverticulitis and diverticulosis.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to ascertain the current severity of his service-connected irritable bowel syndrome with gastroesophageal reflux disease, diverticulosis, and chronic abdominal pain secondary to diverticulitis and diverticulosis.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

